Title: To George Washington from Edward Hand, 22 April 1783
From: Hand, Edward
To: Washington, George


                        
                            Sir
                            Orderly Office 22d April 1783
                        
                        There are ten prisoners of war in the provost. would it not be propper to Set them at liberty? if your
                            Excelly thinks it prudent to dismis them, are they to be Sent to Dobbs’s Ferry & from thence to New York? or
                            turned adrift from the Proveost with a pass to return to New York? in either case are they not to have provision? with
                            much respect I have the honor to be your Excellys most Obedt Hble Servt
                        
                            Edwd: Hand
                        
                    